UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4939


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TROUN VANRECKUS BROCK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cr-00036-JPJ-PMS-3)


Submitted:   January 28, 2016                 Decided:    April 6, 2016


Before DUNCAN and    KEENAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, LAW OFFICE OF WAYNE D. INGE, Roanoke, Virginia,
for Appellant.      Zachary T. Lee, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Troun Vanreckus Brock appeals the district court’s judgment

imposing    a     151-month         sentence       following       his    conviction           for

conspiracy to distribute Schedule II controlled substances, in

violation of 21 U.S.C. §§ 846, 841(b)(1)(A), (b)(1)(C) (2012).

Brock’s     counsel      has    filed      a       brief    pursuant      to    Anders          v.

California,     386 U.S. 738     (1967),         stating    that    there         are    no

meritorious       issues      for    appeal,        but    questioning         whether         the

district court erroneously denied Brock’s motion for judgment of

acquittal    based       on    sufficiency         of     the   evidence       and       whether

Brock’s sentence was reasonable.                   Brock has been notified of his

right to file a pro se brief, but he has not filed one.                                         We

affirm.

      First, we find no error in the district court’s denial of

Brock’s     motion      for     judgment       of       acquittal.         “A     defendant

challenging       the    sufficiency       of       the    evidence       faces      a    heavy

burden.”     United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).     “A jury’s verdict must be upheld on appeal if there is

substantial evidence in the record to support it.”                             Id. at 244.

Evidence is “substantial” if, viewed in the light most favorable

to the government, “there is evidence that a reasonable finder

of fact could accept as adequate and sufficient to support a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.   at   245.         Because      the   record         before    us    contains        ample

                                               2
evidence of Brock’s guilt, we conclude that the district court

did not err in denying his motion.

     We next turn to Brock’s sentence, which we review for both

procedural and substantive reasonableness “under a deferential

abuse-of-discretion standard.”         Gall v. United States, 552 U.S.
38, 41 (2007).      We must ensure that the district court committed

no significant procedural error, such as improperly calculating

the Sentencing Guidelines range.             Id. at 51.           If there is no

significant procedural error, we then consider the sentence’s

substantive    reasonableness        under         “the        totality     of     the

circumstances, including the extent of any variance from the

Guidelines range.”        Id.     We presume that a sentence within a

properly   calculated     Guidelines       range    is    reasonable.           United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).          A defendant can rebut this presumption

only “by showing that the sentence is unreasonable when measured

against the 18 U.S.C. § 3553(a) factors.”                Id.

     After    reviewing     the    presentence        report      and     sentencing

transcript,    we     conclude     that      Brock’s       sentence        is     both

procedurally and substantively reasonable.                     The district court

properly calculated the advisory Guidelines range, discussed the

applicable    § 3553(a)     factors,       and     thoroughly      explained       its

reasons for imposing the sentence Brock received.                       In addition,

Brock   has   not    made    the    showing        necessary       to     rebut    the

                                       3
presumption      of     reasonableness     accorded         his   within-Guidelines

sentence.

       In   accordance     with    Anders,     we    have    reviewed   the     entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm the district court’s judgment.                       We

deny    Brock’s        motion    for    copy    of     electronically         recorded

transcript.       This court requires that counsel inform Brock, in

writing,    of   the     right    to   petition      the    Supreme   Court    of   the

United States for further review.                    If Brock requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Brock.

       We dispense with oral argument because the facts and legal

contentions      are    adequately     presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          4